Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 and 13 have various instances of lack of antecedent basis and it is not definite which claims these claims depend from.  
Claim 12 recites “a first diameter at the coupling surface” and then recites “a second diameter that is larger than the first diameter at the contact surface.”  The recitation of “the first diameter at the contact surface” lacks antecedent basis and is inconsistent with the previous recitation of “a first diameter at the coupling surface” such that it is not definite what “a second diameter that is larger than the first diameter at the contact surface” refers to.
Claim 13 was amended to depend from claim 12 so there is no longer antecedent basis for the recitation of “the central surface” as recited in claim 13 and it is not definite how to interpret the recitation of “the bore has a third diameter at the central surface, the third diameter being larger than the first diameter and smaller than the second diameter.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/112514 A1.

    PNG
    media_image1.png
    306
    1066
    media_image1.png
    Greyscale

WO 2013/112514 A1 discloses:
Regarding claim 1:
a base (e.g., connector 104) having a keyed entryway (e.g., surface that connects with adapter 146) configured to connect with a key interface of a plug (e.g., adapter 146) (e.g., Fig. 3-7 and para 24-32); 
a nose (e.g., surface 126 and nut 128) comprising a contact surface (e.g., surface of surface 126 and nut 128) configured to make electrical contact with a complementary contact surface of a socket connector (e.g., Fig. 3-7 and para 24-32); and 
a coupler (e.g., threads 106, 108 and structure between threads 106 and surface 126 and inside surface 126) configured to couple the removable insert to the socket connector (e.g., Fig. 3-7 and para 24-32);
Regarding claim 2: the keyed entryway comprises a bore (e.g., bore that receives 146) encircled by an inner surface of the base, the inner surface having a keyed surface (e.g., exemplary keyed surface indicated above) (e.g., Fig. 3-7 and para 24-32);

    PNG
    media_image2.png
    317
    470
    media_image2.png
    Greyscale

Regarding claim 3: the keyed surface comprises a latch (e.g., latch labeled above) that protrudes into the bore or an axial groove that expands the bore (e.g., Fig. 3-7 and para 24-32);
Regarding claim 4: the contact surface comprises a frustoconical surface (e.g., Fig. 3-7 and para 24-32);
Regarding claim 5: the coupler comprises a shoulder screw having a head (e.g., structure between threads 106 and 126), a screw thread (e.g., 106), and a shank (e.g., 108) connecting the head to the screw thread, the screw thread configured to engage complementary threaded grooves (e.g., threads 120) of the socket connector (e.g., Fig. 3-7 and para 24-32);
Regarding claim 6: the head of the shoulder screw is positioned within the nose, the head having a tool interface (e.g., the structure between threads 106 and 126 can be a tool interface) configured for coupling to a tool (e.g., Fig. 3-7 and para 24-32);
Regarding claim 7: the coupler further comprises a nut (e.g., nut 128) engaged to the screw thread (e.g., Fig. 3-7 and para 24-32);


Regarding claim 8: 
a housing (e.g., housing of welding system 10) having an electrical panel (e.g., welding power supply 12, wire feeder 14, pendant 82) with an insulating bulkhead (e.g., collar 100) (e.g., Fig. 1-5 and para 17-25); and 
a socket connector (e.g., connector assembly 48) within the insulating bulkhead, the socket connector comprising: a bore (e.g., bore within female connector 50) encircled by an inner surface (e.g., inner surface of female connector 50), the inner surface comprising: a contact surface (e.g., surface 122) configured to make electrical contact with a complementary contact surface of a removable insert (e.g., male connector 104, assembly 156), and a coupling surface (e.g., surface of threads 120) configured to engage a complementary coupling surface of the removable insert (e.g., Fig. 3-7 and para 24-32);
Regarding claim 9: the contact surface comprises a conical surface (e.g., Fig. 3-7 and para 24-32);
Regarding claim 10: the coupling surface comprises threaded grooves (e.g., threads 120) (e.g., Fig. 3-7 and para 24-32);
Regarding claim 11: the inner surface further comprises a central surface (e.g., surface in between surface 122 and the surface of threads 120 as seen in Fig. 6 and 7) between the contact surface and the coupling surface (e.g., Fig. 3-7 and para 24-32);
Regarding claim 12, as best understood: the bore has a first diameter (e.g., diameter(s) at threads 120) at the coupling surface, and a second diameter (e.g., the diameter(s) at surface 122 is larger than the diameter(s) at threads 120) that is larger than the first diameter at the contact surface (e.g., Fig. 3-7 and para 24-32);
Regarding claim 13, as best understood: the bore has a third diameter (e.g., the diameter at the surface in between surface 122 and the surface of threads 120 as seen in Fig. 6 and 7) at the central 
Regarding claim 14: power conversion circuitry (e.g., conversion circuitry 22, 62, 88) positioned within the housing, the power conversion circuitry configured to generate welding-type output power and being in electrical communication with the socket connector (e.g., Fig. 1-2 and para 17-23);
Regarding claim 15:
a mechanical connector (e.g., threads 106, 108 and structure between threads 106 and surface 126 and inside surface 126) configured to mechanically connect the removable insert to a socket connector of the welding power supply (e.g., Fig. 3-7 and para 24-32); 
a first electrical connector (e.g., surface 126 and nut 128) configured to electrically connect the removable insert to the socket connector (e.g., Fig. 3-7 and para 24-32); and 
a second electrical connector (e.g., connector 50) configured to electrically connect the removable insert to a plug, wherein the second electrical connector comprises a base having a keyed entryway (e.g., opening within connector 50) configured to connect with a key interface of the plug (e.g., Fig. 3-7 and para 24-32);
Regarding claim 16: the mechanical connector comprises a shoulder screw having a head (e.g., structure between keyed surface/threads 106 and surface 126), a screw thread (e.g., keyed surface/threads 106), and a shank (e.g., 108) connecting the head to the screw thread, the screw thread configured to engage complementary threaded grooves of the socket connector (e.g., Fig. 3-7 and para 24-32);
Regarding claim 17: the first electrical connector comprises an electrically conductive frustoconical surface (e.g., Fig. 3-7 and para 24-32);
Regarding claim 19: the keyed entryway comprises a bore (e.g., bore seen in Fig. 6-7) encircled by an inner surface of the base, the inner surface having a keyed surface (e.g., inner surfaces of the opening within connector 50 including threads 120) (e.g., Fig. 3-7 and para 24-32); and
Regarding claim 20: the keyed surface comprises a latch (e.g., threads 120 can be a latch) that protrudes into the bore or an axial groove that expands the bore (e.g., Fig. 3-7 and para 24-32).
While the Fig. 3-5 embodiment(s) does not disclose all of the claimed subject matter, such as keyed entryway of the base (as recited in claims 1 and 15) or a contact surface configured to make electrical contact with a complementary contact surface of a removable insert, and a coupling surface configured to engage a complementary coupling surface of the removable insert (as recited in claim 8), it would have been obvious to one of ordinary skill in the art to modify the Fig. 3-5 embodiment(s) by the Fig. 6 and 7 embodiment in order to enable the connector to be attached to a welding cable in a secure and convenient manner while maintaining electrical contact and flow through the assembly.



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/112514 A1 in view of US 20140199878 A1 to Ihde et al. (“Ihde”).
WO 2013/112514 A1discloses substantially all of the features of the claimed invention as set forth above.
WO 2013/112514 A1does not explicitly disclose a DINSE or TWECO style keyed entryway (as recited in claim 18).
However, Ihde discloses:
Regarding claim 18: the keyed entryway comprises a DINSE or TWECO style keyed entryway configured to connect with a key interface of a DINSE or TWECO style plug (e.g., para 16, 21, 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify WO 2013/112514 A1 as suggested and taught by Ihde in order to utilize different geometries of twist-lock type connectors based on the connection terminals of the system.
Response to Amendment
The amendment of 03/15/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address a previous claim objection.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112 except for those set forth and explained above.
The remarks then address the prior art rejections.  The remarks state that claim 1, as amended, sets forth "[a] removable insert for a socket of a welding power supply, comprising: a base having a keyed entryway configured to connect with a key interface of a plug...." and that claims 2-7, dependent upon claim 1, are similarly directed.  The remarks then refer to WO 2013/112514 A1 as Ihde and assert that Ihde does not disclose or suggest a removable insert for a socket of a welding power supply, comprising a base having a keyed entryway configured to connect with a key interface of a plug, as set forth in claim 1, and that, while Ihde does show and describe a cable assembly 46 that includes a male connector assembly 48 with a male connector 104 having keyed threads 106, Ihde's cable assembly 46 is not a removable insert for a socket of welding power supply. Nor are the keyed threads 106 of Ihde's male connector 104 a base comprising a keyed entryway, as set forth in claim 1.  However, it is noted that claim 1 recites “a removable insert for a socket of a welding power supply” in the preamble the claim.  When reading the preamble in the context of the entire claim, the recitation “a removable insert Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  In addition, WO 2013/112514 A1 discloses the surface which connects with 146 corresponds to the claimed keyed entryway.
The remarks further state that, to the extent the Office Action is alleging that, despite the shortcomings of Ihde, it would have been obvious to modify Ihde in view of Ihde itself, Applicant notes that there is no disclosure in Ihde that would suggest to one of ordinary skill in the art the obviousness of modifying Ihde's male connector 104 to have a keyed entryway instead of keyed threads 106. Additionally, Applicant notes that the Office Action cites Ihde's keyed threads 106 as being the claimed coupler, so a modification of Ihde's male connector 104 to replace its keyed threads 106 with a keyed entryway would result in Ihde failing to show or suggest the claimed coupler.  However, this is not what was set forth in the Office action.  While it is not clear exactly which portion(s) of the Office action is referred to for this remark, it is noted that the surface that connects with 146 is identified as corresponding to the claimed keyed entryway and this surface is illustrated in Fig. 6-7 of the reference such that it would have been obvious to modify the Fig. 4 embodiment by the Fig. 6 and 7 embodiments in order to enable the connector to be attached to a welding cable in a secure and convenient manner as set forth in the above and previous rejection.  
The remarks the note that, when determining whether a claim is obvious, an examiner must make "a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art” and that "obviousness requires a suggestion of all limitations in a claim."  The remarks next generally assert that Ihde fails to disclose or suggest a removable insert for a socket of a welding prima facie case of obviousness against claims 1-7 and state that Applicant therefore respectfully requests withdrawal of the rejections, and reconsideration of the claims.  While the present claims and remarks have been considered, claims 1-7 are presently rejected as set forth and explained above.
The remarks next address claim 8, stating that the claim sets forth "[a] welding power supply, comprising: a housing having an electrical panel with an insulating bulkhead; and a socket connector within the insulating bulkhead, the socket connector comprising: a bore encircled by an inner surface, the inner surface comprising: a contact surface configured to make electrical contact with a complementary contact surface of a removable insert, and a coupling surface configured to engage a complementary coupling surface of the removable insert" and noting that claims 9-14, dependent upon claim 8, are similarly directed.  The remarks then assert that Ihde does not disclose or suggest a welding power supply, comprising: a housing having an electrical panel with an insulating bulkhead; and a socket connector within the insulating bulkhead, the socket connector comprising: a bore encircled by an inner surface, the inner surface comprising: a contact surface configured to make electrical contact with a complementary contact surface of a removable insert, and a coupling surface configured to engage a complementary coupling surface of the removable insert, as set forth in claim 8. 
The remarks state that, while Ihde does show and describe a welding power supply 12 and a connector 38 mounted to the welding power supply 12, Ihde does not disclose or suggest the detailed structure of the connector 38 and that Ihde does not disclose or suggest that the connector 38 Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Moreover, connector assembly 48 is connected with the power supply 12 as acknowledged in the remarks.
The remarks then state that, to the extent the Office Action is alleging that, despite the shortcomings of Ihde, it would have been obvious to modify Ihde in view of Ihde itself, Applicant notes that there is no disclosure in Ihde that would suggest to one of ordinary skill in the art the obviousness of modifying Ihde's cable assembly 46 to instead be part of the connector assembly 48 of Ihde's power supply 12 and, thus, Ihde does not disclose or suggest a welding power supply, comprising: a housing having an electrical panel with an insulating bulkhead; and a socket connector within the insulating bulkhead, the socket connector comprising: a bore encircled by an inner surface, the inner surface comprising: a contact surface configured to make electrical contact with a complementary contact 
The remarks then generally discuss standards for obviousness determinations and generally assert that Ihde does not disclose, suggest or render obvious the subject matter of claim 8 as well as dependent claims 9-14.  However, claims 8-14 are presently rejected as obvious as set forth and explained above.
The remarks next address claim 15, stating that claim 15, as amended, sets forth "[a] removable insert for a socket of a welding power supply, comprising... [an] electrical connector configured to electrically connect the removable insert to a plug, wherein the ... electrical connector comprises a base having a keyed entryway configured to connect with a key interface of the plug" and that claims 16-20, dependent upon claim 15, are similarly directed.  The remarks then assert that Ihde does not disclose or suggest a removable insert for a socket of a welding power supply, comprising an electrical connector configured to electrically connect the removable insert to a plug, wherein the electrical connector comprises a base having a keyed entryway configured to connect with a key interface of the plug, as set forth in claim 15. 
The remarks assert that, while Ihde does show and describe a cable assembly 46 that includes a male connector assembly 48 with a male connector 104 having keyed threads 106, Ihde's cable assembly 46 is not a removable insert for a socket of welding power supply.  However, the recitation of “removable insert for a socket of welding power supply” is recited in the preamble of claim 15.
The remarks then assert that nor are the keyed threads 106 of Ihde's male connector 104 a base having a keyed entryway, as set forth in claim 15.  However, the keyed threads 106 of Ihde's male connector 104 are not applied to the base having a keyed entryway, as set forth in amended claim 15.

The remarks then generally discuss standards for obviousness determinations and generally assert that Ihde does not disclose, suggest or render obvious the subject matter of claim 15as well as dependent claims 16-20.  However, claims 15-20 are presently rejected as obvious as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 16, 2021